Citation Nr: 1419661	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-17 922	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, and the Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether a debt in the amount of $10,195.00 resulting from an overpayment of VA spousal dependency benefits was validly created.

2.  Entitlement to waiver of overpayment debt in the amount of $10,195.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 RO decision that the Veteran's debt was validly created, and also from a November 2010 Committee decision denying waiver of the debt.  The Veteran has perfected timely appeals as to both decisions.  He presented sworn testimony in support of his appeals during an October 2012 videoconference hearing before the undersigned.  

The Veteran has filed a separate claim for an effective date earlier than September 1, 2010, for his second wife to be added to his VA benefits as his dependent.  Specifically, he asserts that she became his dependent in October 2005, when they were married, and that the VA should recognize this status in the context of his VA benefits.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issue of entitlement to waiver of overpayment debt in the amount of $10,195.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Committee.


FINDINGS OF FACT

1.  When the Veteran was initially adjudicated as unemployable due to service-connected disabilities, he was specifically informed that his monthly compensation payment included a dependency allowance for his first wife, C; he was also specifically informed that he was responsible for notifying the VA of any changes in his dependency status.

2.  The Veteran divorced C in June 2004, but did not notify the VA of the divorce.

3.  The Veteran remarried Y in October 2005, but did not notify VA of the marriage.

4.  The Veteran continued to receive a spousal dependency allowance for C until August 2010, when he informed the VA of his divorce and remarriage.


CONCLUSION OF LAW

The debt created by the Veteran's receipt of a spousal dependency allowance to which he was not entitled from June 2004 until August 2010 is valid.  38 U.S.C.A. §§ 1115, 5107, 5110, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965, 3.204, 3.205, 3.216, 3.401, 3.652 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Historically, the Veteran was awarded VA compensation at the 100 percent level effective in January 1995, when the RO determined that he was unemployable due to his service-connected disabilities.  The 100 percent rate has been in effect since that time.  At that time, the Veteran was married to his first wife, C., and in calculating his VA compensation benefit, the RO properly awarded a dependency allowance for C.  In the January 1996 letter informing him of the grant of unemployability benefits, the RO specifically notified him that he was being paid additional benefits for his spouse and his children.  See 38 U.S.C.A. § 1115.  The letter provided that he was to "Let us know right away if there is any change in the status of your dependents."   

In June 2004, the Veteran was divorced from C.  In October 2005, he married his second wife, Y.  He provided notice of neither event to the VA, however.  His divorce and remarriage was discovered when the VA mailed him a routine dependency verification form in 2010.  When he failed to return the form, the RO phoned him in August 2010 to ascertain his dependency status.  At that time, he informed VA of his divorce and remarriage.  He submitted the appropriate documentation of each event the same month.  

The RO calculated that the Veteran had been improperly receiving a dependency allowance for his first wife, C, since their divorce in June 2004.  The VA's Debt Management Center then calculated the debt as amounting to $10,195.00.

Under VA law and regulations, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including the compensation benefits at issue here.  38 C.F.R. § 1.956. 

In the analysis of a waiver of indebtedness case, the question of whether the debt is valid (i.e., properly-created) is a critical component of the waiver question and this question must be resolved prior to deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In this case, the Veteran does not dispute that he failed to notify the VA of his divorce and remarriage at the time each event occurred.  Rather he testified during the hearing that he was distraught after his divorce and also that he did not realize he needed to notify the VA.  He also accurately notes that he has been conscientious in his dealings with VA throughout.  For example, he notes that he reminded the VA when his son turned 18, so that he could be removed from the Veteran's dependency payment.  He also notes that he has always promptly returned the forms in which he certified his continued unemployment.  He concedes that he was not entitled to a spousal dependency allowance during the time period when he was not married, from June 2004 until October 2005.  He asserts, though, that he should receive a spousal allowance from October 2005 until August 2010, because he was in fact married at that time.  

The effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if such proof of dependents is received within one year from the date of such rating action.  38 U.S.C.A. § 5110(f).  The governing regulation further defines the date of claim for additional compensation for dependents as the date of Veteran's marriage or birth of his or her child or adoption  of a child, if the evidence of the event is received within one year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1). 

In order to receive an additional payment for a spouse, sufficient proof of marriage is necessary.  38 C.F.R. §§ 3.204, 3.205, 3.216.  A valid marriage may be established by various types of documentary evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  Where necessary to a determination of a valid marriage because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce, or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205.  The regulations also provide that VA will accept the written statement of a claimant as proof of marriage for purposes of determining entitlement, provided the statement contains the date (month and year) and place of the marriage and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1).  

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Regulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.'  Id. at 385; Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, as a recipient of VA benefits, the Veteran has the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.

In short, the Veteran divorced his first wife, C., in June 2004 and married his current wife, Y., in October 2005.  Despite being in receipt of VA compensation benefits which included a spousal dependency allowance, and having been notified of his responsibility to inform the VA of any changes in his dependents' status; he failed to inform VA of his divorce and remarriage until August 2010.  He acknowledges his failure in this matter, but asserts that the overpayment debt should only apply to the time frame during which he was not married.  His argument fails, however.  The law and regulations are clear that the dependency allowance is based upon proof of a particular dependent, rather than a "status" of being married.  The Veteran's two wives are not interchangeable for this purpose.  In this case, the Veteran had only submitted the required documentation showing that he was married specifically to C.  The VA relied upon this documentation and paid a dependency allowance for C, specifically.  The Veteran did not submit documentation showing his marriage to Y, and Y's identity until August 2010.  Thus, VA is prohibited from paying a spousal dependency benefit for Y until the date that notice of her existence was provided.  38 C.F.R. § 3.401(b)(1).  

Because the Veteran was being paid a spousal dependency benefit predicated upon his marriage to C following his divorce from C, to which he was not entitled, the resulting debt to the VA is valid.  There is no allegation or indication of VA administrative error in this matter, thus the doctrine of sole administrative error plays no part in this decision.  


ORDER

The declared overpayment debt of $10,195.00 was validly created.


REMAND

Equity and good conscience 

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined by a Committee that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. 

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In this case, the Committee found no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt and the Board agrees.  Therefore, the equity and good conscience standard applies to this case.  In essence, "equity and good conscience" means "fairness to both the appellant and to the government."  Equity and good conscience involves a variety of elements.  The list of elements contained in the regulation is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Particular emphasis, however, is placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a).  The elements to be considered are:  1) Fault of the debtor.  Where the actions of the debtor contribute to creation of the debt.  2) Balancing of faults.  Weighing fault of the debtor against VA fault.  3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965. 

In this case the Veteran asserts that repaying this debt would cause his family undue hardship.  The Committee indicated in the Statement of the Case that in light of the Veteran's family income and expenses, as reflected on a December 2010 Financial Status Report filed by the Veteran, no such hardship is likely.  However, careful review of the Veteran's paper-based and his electronic claims file reveals that this document is not of record, and thus not available for appellate review.  A copy of this Financial Status Report should therefore be associated with his claims file.  Additionally, during the October 2012 hearing, the Veteran continued to assert that repaying the debt would cause hardship.  Therefore, an updated Financial Status Report should be solicited from the Veteran.  The Veteran is advised to submit any documentation of the hardship caused by the VA's current collection of this debt, as well.

In his March 2012 substantive appeal, the Veteran requested the opportunity to pay $150 a month toward the debt, asserting that more would cause undue hardship.  This is a clear offer of compromise, which should be addressed by the Committee, but has not been so addressed.  31 U.S.C.A. § 3711; 38 U.S.C.A. §§ 501, 3720; 38 C.F.R. § 1.970 .

During the hearing on appeal, the Veteran requested an accounting of how much of the declared debt had already been collected.  As the Committee must again consider the Veteran's entitlement to a waiver of the debt, this information should be calculated precisely and provided to the Veteran.  If any or all of the debt is eventually waived, it will be important to ascertain exactly how much should be returned to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's December 2010 Financial Status Report for inclusion in either his paper or electronic claims file.

2.  Request that the Veteran complete and submit additional Financial Status Reports for reflecting his financial situations for the years 2011, 2012, 2013, and currently.  The Veteran should also submit any documentation of hardship caused by the VA's collection of this debt which he wishes the Committee to consider.

3.  The Veteran should be provided with an accounting of how much of the declared debt had already been collected.  

4.  After the development requested above has been completed, the Committee should again review the record, applying the standard of equity and good conscience to the facts of the case, with particular attention to the elements of the Veteran's fault and undue hardship.  If the waiver remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


